WIDENER, Circuit Judge,
dissenting:
I respectfully dissent because I do not agree with the majority’s conclusion that “the district court erred in its factual premise that the DOL had approved in advance the challenged wage payments offered and then made by the growers_” Op. at 341. The majority opinion continues that on that account the district court “necessarily erred in holding that the growers’ reasonable reliance on that approval barred any recovery by the workers.” Op. at 341.
I think that the district court’s factual premise that the DOL had approved in advance the challenged wage payments is not clearly erroneous, thus I do not believe that it erred in holding that the growers’ reasonable reliance on that approval barred any recovery by the workers.
I would affirm.